Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Specifically, representative Claim 1 recites:
	A method for testing a nonlinear parameter of a motor, comprising: exciting the motor to vibrate by an excitation signal; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor; calculating a target value of the linear parameter of the motor according to the measured voltage value, the measured current value and the initial value of the linear parameter; performing adaptive filtering calculation according to the measured voltage value, the measured current value, the target value of the linear parameter and the initial value of the nonlinear parameter to obtain a target value of the nonlinear parameter of the motor.
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are “additional elements”.
	Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea is considered to fall within the mathematical concepts grouping. 
Claims 8 and 9 recite similar abstract ideas.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claim comprises the following additional elements: 
In Claim 1:  A step of “exciting the motor to vibrate by an excitation signal”; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor;
In Claim 8: An excitation module configured for exciting the motor to vibrate by an excitation signal; an acquisition module configured for performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; an obtaining module configured for acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor; 
In Claim 9: A processor; a memory, a step of “exciting the motor to vibrate by an excitation signal”; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor. 
The preambles:  " A method for testing a nonlinear parameter” (Claim 1); “An apparatus for testing a nonlinear parameter” (Claim 8), and “a terminal device comprising:” (Claim 9) are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. 
A step of " performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value; acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor " (Claim 1, 8 and 9) represents a mere data gathering necessary to execute the abstract idea (insignificant extra-solution activity).
The additional elements in the claims such as a step of “exciting the motor to vibrate by an excitation signal” (Claim 1) and  an excitation module configured for exciting the motor to vibrate by an excitation signal (Claim 8)  are utilized to excite the motor to vibrate in order to gather data for the mathematical calculation step, and is a necessary precursor for all uses of the recited exception [MPEP 2106.04 (d)(2)(c)]. A processor; a memory (Claim 9) are examples of generic computer equipment (components) that are generally recited and, therefore are not qualified as particular machines.
	In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements are not meaningful, do not reflect an improvement to other technology or technical field, improvement to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing.
 	And, therefore, they do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient
to amount to significantly more than the judicial exception (Step 2B analysis) because
these additional elements/steps are well-understood and conventional in the relevant art
based on the prior art of record including references in this rejection (For example, from the prior art of record, Chung and Mathews discloses apparatus that includes a processor, memory storage, and excitation signal to excite a motor/actuator to vibrate).	
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, and 10-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical/mental process steps). These claims do not recite additional elements that are meaningful as they are recited in generality and/or not qualified as particular machine/ and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” as well-understood/conventional in the relevant art based on prior art of record.
In conclusion, these dependent claims are not eligible for substantially similar
reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hu et al. (US 20170353791 A1), hereinafter ‘Hu’.

With regards to Claim 1, Hu discloses a method for testing a nonlinear parameter of a motor comprising (The present disclosure relates to a method of measuring the parameters of a loudspeaker, in particular to a method of identifying the nonlinear system of a loudspeaker [0002]);
 exciting the motor to vibrate by an excitation signal; performing synchronous information acquisition on the vibrating motor to obtain a measured voltage value and a measured current value (S1: an external computer provides a pumping signal (i.e. excitation signal, added by examiner), which will be amplified by a power amplifier, and then the amplified pumping signal will be input into the loudspeaker system to be measured [0021]; S2: a current sensor and a voltage sensor will be used to measure the voltage signal u.sub.m[n] and current signal i.sub.m[n] at both ends of the loudspeaker system synchronously [0022]; wherein, u.sub.e represents the pumping voltage of the loudspeaker, i represents the current in the loudspeaker, m.sub.t represents the equivalent vibration mass, and a represents the diaphragm acceleration[0023]);  
acquiring an initial value of a linear parameter and an initial value of a nonlinear parameter of the motor; calculating a target value of the linear parameter of the motor according to the measured voltage value, the measured current value and the initial value of the linear parameter (When 1<i<n, input the i−1 linear parameter (i.e. Initial linear parameter, added by examiner) and i−1 nonlinear parameter (i.e. Initial nonlinear parameter, added by examiner) calculated in the above steps in the i−1 pumping signal into the lumped parameter model to update the lumped parameter model, then calculate the estimated voltage signal corresponding to the No. i pumping signal with the updated lumped parameter model [0040]; Providing the amplified No. i pumping signal to the loudspeaker system to be measured; measuring the No. i voltage signal and No. i current signal at both ends of the loudspeaker system synchronously; obtaining the No. i linear parameters (i.e. target value, added by examiner) of the loudspeaker system: calculating, according to the measured No. i voltage signal and measured No. i current signal, under the condition of large signal, the impedance curve of the loudspeaker system, and matching the impedance curve by using the least square method to obtain the No. i linear parameters of the loudspeaker system, and outputting the No. i linear parameters; [0038]);
acquiring an initial value of a nonlinear parameter of the motor; performing adaptive filtering calculation according to the measured voltage value, the measured current value, the target value of the linear parameter and the initial value of the nonlinear parameter to obtain a target value of the nonlinear parameter of the motor (S4: obtaining the nonlinear parameters of the loudspeaker system: inputting the measured current signal into the lumped parameter model of the loudspeaker system to calculate the estimated voltage signal u.sub.p[n] according to formula (1); comparing the estimated voltage signal u.sub.p[n] with the measured voltage signal um[n] mentioned above to calculate the voltage error signal e.sub.u[n] between the two[ 0032]; obtaining the No. i nonlinear parameters of the loudspeaker system: inputting the measured No. i current signal mentioned above into the lumped parameter model of the loudspeaker system to calculate the estimated No. i voltage signal ….obtaining then, according to the No. i voltage error signal after decoherence, the No. i nonlinear parameters by using the adaptive iterative algorithm (i.e. adaptive filtering, added by examiner), and outputting the No. i nonlinear parameters (i.e. target value, added by examiner) [0038]; When i=1, the estimated voltage signal will be calculated according to the set value and by using the mentioned lumped parameter model [0039]  ; When 1<i<n, input the i−1 linear parameter and i−1 nonlinear parameter calculated in the above steps in the i−1 pumping signal into the lumped parameter model to update the lumped parameter model, then calculate the estimated voltage signal corresponding to the No. i pumping signal with the updated lumped parameter model [0040]; When the n steps are completed and the voltage error signal is at minimum, the nonlinear parameters corresponding to the minimum value of the output voltage error signal are the optimal nonlinear parameters of the loudspeaker system [0041]).


With regards to Claim 8, Hu discloses the claimed invention limitations as discussed in Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Nicolas Alvarez et al. “Nonlinear Dynamic Modeling of Langevin-Type Piezoelectric Transducers”, Actuators 2015, 4, 255-266; doi:10.3390/act4040255, hereinafter ‘Alvarez’, and in further view of Byeongil Kim, “Design and Analysis of Model Based Nonlinear and Multi-Spectral Controllers with Focus on Motion Control of Continuous Smart Structures”, The Ohio State University, 2010 , hereinafter ‘Kim’.

 With regards to Claim 2, Hu discloses the claimed invention as discussed in Claim 1.
Hu additionally discloses calculating an update value of the nonlinear parameter according to the measured voltage value, the measured current value, the target value of the linear parameter and the initial value of the nonlinear parameter as discussed in Claim 1.
However, Hu does not specifically disclose the step of performing the adaptive filtering calculation comprises: acquiring a system initial value which affects the nonlinear parameter; and calculating an update value of the nonlinear parameter according to the system initial value; calculating a difference between the update value of the nonlinear parameter and the initial value of the nonlinear parameter; when the difference is not smaller than the predetermined threshold value, calculating a system update value.
 	Alvarez discloses adaptive filtering calculation comprises: acquiring a system initial value which affects the nonlinear parameter; and calculating an update value of the nonlinear parameter according to the system initial value. (The term 𝐾〈𝑋(𝜔)〉 contains both nonlinear parameters α and β, introduced in the previous section; 𝑋(𝜔) =𝐶*V/√((𝜔𝑥2 − 𝜔2)2 +𝐵2𝜔2); This dependence can be verified experimentally and the parameters [C, B, 𝜔02, K, β] can be adjusted with a minimization algorithm. As ωx2 depends on X, Equation (15) must be solved iteratively. Assuming that all parameters are known, the process for obtaining the amplitude X can be summarized in three steps: First, introduce the value for the previous step, X−1, and the initial value for the actual amplitude, X, for each angular frequency ω. Second, calculate the ωx2 value by using Equation (14), and finally calculate the new value of the amplitude X.  p.7; Figure 5 illustrates an example for the calculated response results obtained considering the parameters: B = 600 s−1, C = 4 ms−2V−1, [Arial font/0x77]0 = 167 krad/s, K = −1.5 × 109 m−1s−2, and β = 1. This set of values is the initial condition for the minimization described in the next section, p.262);
calculating a difference between the update value of the nonlinear parameter and the initial value of the nonlinear parameter; when the difference is not smaller than the predetermined threshold value, calculating a system update value (If the difference between two consecutive values of X is higher than a desired threshold (0.1% in this example), the previous step calculation is repeated (Figure 4), p.261).
Hu also does not specifically disclose when the difference is smaller than a predetermined threshold value, setting the update value of the nonlinear parameter as the target value of the nonlinear parameter; when the difference is not smaller than the predetermined threshold value, calculating a system update value according to the measured voltage value, the measured current value, the target value of the linear parameter, the update value of the nonlinear parameter and the system initial value, setting the system update value as the system initial value and the update value of the nonlinear parameter as the initial value of the nonlinear parameter, and returning back to the step of calculating the update value of the nonlinear parameter according to the measured voltage value, the measured current value, the target value of the linear parameter, the initial value of the nonlinear parameter and the system initial value.
Kim discloses setting the system update value as the system initial value and the update value of the nonlinear parameter as the initial value of the nonlinear parameter, and returning back to the step of calculating the update value of the nonlinear parameter (For the active vibration and noise control, adaptive digital filtering systems are commonly employed by conducting numerical tasks in order to obtain required form of secondary signals against the output of structural or acoustic systems in discrete time. Recursive algorithms are required for the coefficients of this filter to be automatically updated using an error between the unwanted signal and the adaptive filter output at the present time step and a reference signal which has frequency components to be treated, p.98).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Alvarez, and in further view of Kim, to update the system parameters accordingly in the adaptive filtering algorithm upon comparing the target value of the nonlinear parameter to the desired threshold value to improve the calculation accuracy and system control efficiency.


With regards to Claim 10, Hu in view of Alvarez, and in further view of Kim discloses the claimed invention limitations as discussed in Claim 1 and 2.


With regards to Claim 16, Hu in view of Alvarez, and in further view of Kim discloses the claimed invention limitations as discussed in Claim 1 and 2.


Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Alvarez, in further view of Kim, and further in view of Youngjun Cho, “Sensorless Resonance Tracking of Resonant Electromagnetic Actuator through Back-EMF Estimation for Mobile Devices”, 2018, University College London, UCL Interaction Centre, hereinafter ‘Cho’.


With regards to Claim 3, Hu in view of Alvarez, and in further view of Kim discloses the claimed invention as discussed in Claim 2.
Additional limitations such as the step of calculating the update value of the nonlinear parameter according to the measured voltage value, the measured current value, the target value of the linear parameter, the initial value of the nonlinear parameter and the system initial value was also discussed in Claim 1 and Claim 2.
However, Hu does not specifically disclose calculating a displacement of a vibrator of the motor according to the measured voltage value, the measured current value and the initial value of the linear parameter; and calculating the update value of the nonlinear parameter according to the target value of the linear parameter, the displacement of the vibrator of the motor and the system initial value.
Cho discloses calculating a displacement of a vibrator of the motor according to the measured voltage value, and the initial value of the linear parameter (In the Laplace domain, the dynamic equation of the linear model illustrated in Fig.3 can be expressed with initial conditions (i.e., initial displacement x(0) , initial
velocity x’(0)) and Eq (2):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where X (s) denotes the Laplace transform of the displacement x(t) of the inner mass m, k is the stiffness of the spring and c is the constant of proportionality,p.5).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Alvarez, in further view of Kim, and further in view of Cho to calculate the update value of the nonlinear parameter according to the measured voltage value, the measured current value, the target value of the linear parameter (i.e. displacement of the vibrator, added by examiner), the initial value of the nonlinear parameter and the system initial value as known in the art so that the accuracy of calculating nonlinear parameter update is improved thru calculating displacement of the vibrator as a function of measured parameters to improve vibrotactile feedback (Cho, Abstract).


With regards to Claim 11, Hu in view of Alvarez, in further view of Kim, and further in view of Cho discloses the claimed invention limitations as discussed in Claim 3.


With regards to Claim 17, Hu in view of Alvarez, in further view of Kim, and further in view of Cho discloses the claimed invention limitations as discussed in Claim 3.


Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Alvarez, in further view of Kim, and further in view of Mattia Dal Borgo, “Active vibration control using a nonlinear inertial actuator”, February 2019, University of Southampton, Faculty of Engineering and Physical Sciences, Institute of Sound and Vibration Research, PhD thesis, hereinafter ‘Borgo’.

With regards to Claim 4, Hu in view of Alvarez, and in further view of Kim discloses the claimed invention as discussed in Claim 2.
However, Hu does not specifically disclose the step of calculating the system update value according to the measured voltage value, the measured current value, the target value of the linear parameter, the update value of the nonlinear parameter and the system initial value. 
Borgo discloses calculating the system update value (At each time step, this virtual sensor linearizes the state-space equation of the system and calculates an 'a-priori' estimate of the states using the state estimation of the previous step and the inputs to the system. After that it calculates the Kalman gain, which is used to update the estimate using the output measurement of the system, p.132).
Hu also does not specifically disclose calculating an error value according to the measured voltage value, the measured current value, the target value of the linear parameter and the update value of the nonlinear parameter; and calculating the system update value according to the error value and the system initial value.
Kim discloses calculating an error; and the system update value according to the error value (Secondly, a novel structure of adaptive digital filtering system is introduced with a sliding mode controller in the feedback loop, which compensates the error from the original LMS algorithm, sensor noise, unwanted disturbance, time varying secondary path dynamics, and controller uncertainty… Recursive algorithms are required for the coefficients of this filter to be automatically updated using an error between the unwanted signal and the adaptive filter output at the present time step and a reference signal which has frequency components to be treated, p.98).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Alvarez, in further view of Kim, and further in view of Borgo to calculate the system update according to the measured voltage value, the measured current value, the target value of the linear parameter, the update value of the nonlinear parameter, the error value and the system initial value so that the goal of minimizing the resultant error is achieved during each iterative step of the filtering process as known in the art (The procedure for deriving formulations of this algorithm begins with the minimization of the mean squared error with the concept of steepest descent algorithm, Kim, p.103).


With regards to Claim 12, Hu in view of Alvarez, in further view of Kim, and further in view of Borgo discloses the claimed invention limitations as discussed in Claim 4.


With regards to Claim 18, Hu in view of Alvarez, in further view of Kim, and further in view of Borgo discloses the claimed invention limitations as discussed in Claim 4.


Claim 7,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, in view of Borgo.
With regards to Claim 7, Hu discloses the claimed invention as discussed in Claim 1.
However, Hu does not specifically disclose the step of exciting the motor to vibrate by the excitation signal comprises: generating the excitation signal; performing filtering treatment on the excitation signal; and exciting the motor to vibrate by the excitation signal after the filtering treatment. 
Borgo discloses generating the excitation signal; performing filtering treatment on the excitation signal; and exciting the motor to vibrate by the excitation signal after the filtering treatment (The driving signal generated by the dSPACE board is low-pass filtered with a 1 kHz cut-off frequency using a Kemo VBF8 filter before entering the power amplifier and then the shaker. A constant voltage signal input to the amplifier is thus converted to a constant displacement signal input to the shaker moving mass and to the actuator base mass, p.28).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Borgo, to generate and filter the excitation signal before applying it to vibrate the motor so that the signal-to-noise ratio (SNR) and nonlinear parameter testing efficiency is improved. 


With regards to Claim 9, Hu discloses the claimed limitations as discussed in Claim 1.
However, Hu does not specifically disclose a terminal device comprising: at least one processor; a memory in communication with the at least one processor; and a computer program stored on the memory, the computer program being executable by the at least one processor to implement a method for testing a nonlinear parameter of a motor.
Borgo discloses a terminal device comprising: at least one processor; a memory in communication with the at least one processor; and a computer program stored on the memory, the computer program being executable by the at least one processor to implement a method (The dSPACE is also connected to a PC workstation. A model of the experiment is created in Matlab/Simulink in order to generate the adequate input signal and to acquire the signals from the measurement channels. The simulink model is then uploaded on the ControlDesk software for communicating with the dSPACE board, p.28).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu in view of Borgo, to use a terminal device comprising processor;  memory in communication with processor; and computer program stored on the memory, the computer program being executable by the processor to implement a method for testing a nonlinear parameter of a motor so that the testing accuracy and efficiency is improved as well known in the art. 


With regards to Claim 15, Hu in view of Borgo, discloses the claimed limitations as discussed in Claim 1 and Claim 9.

			Examiner Notes / Comments

With regards to Claim 5,13, and 19, Muragishi et al. (KR101153579B1) discloses a control circuit for driving control of the actuator based on at least one of the calculated relative speed, relative displacement, or relative acceleration of the actuator.
Feng et al. (CN 106326594 A) discloses calculating the linear resonant actuator oscillator speed.
However, Hu, Alvarez, Kim, Borgo, Cho, Muragishi and Feng either singularly or in combination, fail to anticipate or render obvious
-calculating the error value according to the measured voltage value, the measured current value, the target value of the linear parameter and the update value of the nonlinear parameter comprises:
- substituting the measured voltage value, the measured current value and the initial value of the linear parameter into an electric equation for vibration of the motor to solve for a first speed; 
-substituting the measured voltage value, the measured current value, the target value of the linear parameter and the initial value of the nonlinear parameter into a mechanical equation for vibration of the motor to solve for a second speed; and calculating the error value according to the first speed and the second speed, in combination with all other limitations in the claim as claimed and defined by applicant.  



With regards to Claim 6,14, and 20, Rao et al. (US 20180321748 A1) discloses estimating the vibrational transfer function of linear resonant actuator.
Hori et al. (JP 2018153053 A) discloses estimating voltage to current transfer function in a vibration control device for controlling vibration of an object.
However, Hu, Alvarez, Kim, Borgo, Cho, Rao and Hori either singularly or in combination, fail to anticipate or render obvious,
-the step of calculating the target value of the linear parameter of the motor according to the measured voltage value, the measured current value comprises:
- deriving a voltage-to-current transfer function according to the electric equation and the mechanical equations for the motor;
- substituting the measured voltage value and the initial value of the linear parameter into the transfer function to solve for a calculated current value; 
-and performing data fitting on the measured current value and the calculated current value to obtain the target value of the linear parameter, in combination with all other limitations in the claim as claimed and defined by applicant. 

Claims 5, 6,13, 14, 19 and 20 are distinguished over the prior art of record for the above discussed reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hernandez et al. (US 20150204925 A1) discloses a method, apparatus and a system for a Linear Resonant Actuator (LRA) real time impedance tracking.
Endo et al. (WO 2013186844 A1) discloses about presenting a tactile sensation according to an operation input by driving an actuator such as an LRA (Linear Resonant Actuator) to vibrate the touch panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863